J-A13001-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JANE GOLDBERG LANDAU                                   IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                              Appellee

                       v.

ELIAS B. LANDAU

                              Appellant                      No. 1954 EDA 2016


                 Appeal from the Order Entered June 3, 2016
            In the Court of Common Pleas of Montgomery County
         Domestic Relations at No(s): 2001-24912 Pacses #475104080


BEFORE: LAZARUS, J., OTT, J., and FITZGERALD, J.*

MEMORANDUM BY LAZARUS, J.:                                    FILED JULY 11, 2017

        Elias B. Landau (“Husband”) appeals from the order, entered in the

Court of Common Pleas of Montgomery County, granting Jane Goldberg

Landau’s (“Wife”) third petition for contempt/enforcement of the parties’

agreed order of support and alimony. After our review, we affirm.

        Husband and Wife were married in 1981. They divorced in 2006. The

divorce decree incorporated the parties’ July 22, 2005 Property Settlement

Agreement (“PSA”).          Pursuant to the PSA, Husband agreed to transfer to

Wife    $950,000.00      in    stock     and   $150,000.00   in   cash,   as   equitable

distribution, by October 23, 2005. Husband also agreed to pay Wife alimony



____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A13001-17



in the amount of $6,480.00 per month until the stock and cash transfers

were made.

       On March 13, 2006, Wife filed a petition for contempt, averring that

Husband never presented the required paperwork from his stockbroker in

order to complete the stock transfer. Wife also asserted that Husband failed

to make the monthly alimony payments and failed to turn over certain

personal property as directed by the PSA.

       The parties entered into an agreement on May 2, 2006, which required

Husband to continue the $6,480.00 per month alimony payments until the

remaining $1.1 million lump sum payments owed to Wife were paid in full.

Additionally, Husband was required to sell his condominium in Bala Cynwyd1

and obtain unclaimed monies from his deceased mother’s estate in order to

help satisfy this debt.

       Husband failed to comply with the May 2, 2006 agreement.          On

February 25, 2008, Wife filed a second petition for contempt. Wife entered

into another agreement with Husband in the form of an Agreed Order for

Support. See Agreed Order, 4/9/08. Husband agreed to transfer all rights,

title and interest in the Bala Cynwyd condominium to Wife by April 30, 2008.

Husband also agreed to be responsible for outstanding assessments, to pay


____________________________________________


1
 The property is known as 191 Presidential Boulevard, Apartment 415-416,
Bala Cynwyd, Pennsylvania.




                                           -2-
J-A13001-17



Wife $100,000.00 in cash, and to refinance or sell another Bala Cynwyd

condominium.2       The order also set forth a payment schedule, as well as

Husband’s agreement to refinance or sell another condominium in the same

building in order to generate funds to meet his obligations.

       Husband again failed to meet his obligations under the order and, on

October 27, 2015, Wife filed a third petition for contempt. Following three

days of evidentiary hearings, the court entered an order, dated June 3,

2016, granting Wife’s petition.            Husband filed a timely appeal and a

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

Husband raises the following issues for our review:

          1. Whether the trial court committed error of law and/or
             abused its discretion when it refused to grant [Husband] a
             continuance to obtain counsel where his two paid counsel
             had withdrawn their appearances without [Husband]’s
             permission and without leave of court four days and one
             day prior to trial and where [Husband] suffered from a
             serious heart condition impairing his ability to represent
             himself?

          2. Whether the trial court committed error of law and/or
             abused its discretion by refusing to allow [Husband] to
             cross-examine [Wife] or to testify on direct about matters
             which would have provided circumstantial evidence of the
             existence of an oral modification of the Agreed Order for
             Support/Alimony of April 9, 2008, to it wit, cross-
             examination regarding [Husband]’s representation of
             [Wife] in major litigation without charging a fee while also
             bearing the costs of litigation,[Husband]’s excellent
             relationship with [Wife]’s family, and the person [Wife] for
____________________________________________


2
 The property is known as 191 Presidential Boulevard, Apartment 818-819,
Bala Cynwyd, Pennsylvania.



                                           -3-
J-A13001-17


            whose benefit [Wife] actually spent funds from the checks
            [Husband] gave her, and testimony on direct examination
            about [Wife]’s non-filing of tax returns from 2008 through
            2016?

         3. Whether the trial court committed error of law/abused its
            discretion in holding that the checks totaling $423,643.23
            that [Husband] paid to [Wife] or paid to her rental agent
            and her health and dental insurer after April 9, 2008 were
            not for equitable distribution except for those with memos
            stating “ED Second Phase?”

         4. Whether the trial court committed error of law/abused its
            discretion in holding [Husband] in contempt of the April 9,
            2008 Order for Support/Alimony?

         5. Whether the trial court committed error law and/or abused
            its discretion in awarding attorney’s fees to [Wife] and
            awarding excessive attorney’s fees?

Appellant’s Brief, at 2-3.

      When reviewing an order holding a party in contempt for failure to

comply with a court order, our scope of review is narrow: we will reverse

only upon a showing the court abused its discretion.      Hyle v. Hyle, 868

A.2d 601 (Pa. Super. 2005). The court abuses its discretion if it misapplies

the law or exercises its discretion in a manner lacking reason. Id.

      After careful review of the parties' briefs, the record on appeal, and

the relevant case law, we conclude that the trial court's Rule 1925(a)

opinion, authored by the Honorable Risa Vetri Ferman, properly disposes of

Husband's issues on appeal.     See Trial Court Opinion, 8/12/16, at 4-13.

We, therefore, affirm the trial court's June 3, 2016 order finding Husband in




                                     -4-
J-A13001-17



contempt of the April 9, 2008 court order.3 We direct the parties to attach a

copy of that opinion in the event of further proceedings.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/11/2017




____________________________________________


3
 The court’s order was agreed upon and recited on the record in open court.
See N.T. Hearing, 4/9/08, at 68-70.




                                           -5-
     Circulated 06/19/2017 11:03 AM

2001-24912-0170_Opinion.pdf
                    Page 1
Page 2
Page 3
Page 4
Page 5
Page 6
Page 7
Page 8
Page 9
Page 10
Page 11
Page 12
Page 13